Citation Nr: 0512885	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  99-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent evaluation for an 
anxiety disorder and service connection for right hip and 
lumbar spine disorders.  

By rating decision dated in December 2001, the RO granted 
service connection for a right knee disorder, evaluated as 10 
percent disabling.  The veteran, in correspondence dated in 
December 2003, submitted a notice of disagreement to the 
evaluation.  This issue has not been addressed by the RO, but 
is before the Board for appellate consideration.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

The veteran testified at a hearing at the RO before a member 
of the Board in March 2004.  

The case was remanded by the Board in a July 2004 decision.  
At that time, additional development was required regarding 
the issues of service connection for right hip and low back 
disorders as well as the matter relating to the evaluation of 
the veteran's service connected right knee disorder.  By 
rating decision dated in January 2005, the RO granted service 
connection for arthritis of the lumbosacral spine.  The issue 
relating to the evaluation of the veteran's right knee 
disorder was deferred for issuance by the RO of a 
DRO/traditional appeal process option letter.  The Board notes 
that such notification had already been furnished by the RO in 
April 2004.  A statement of the case has still not been 
issued.  Therefore, the issue of an increased rating for right 
knee disorder is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

A right hip disorder was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event, or related to a service connected 
disability.  


CONCLUSION OF LAW

A right hip disorder was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in February and May 2001 in 
August 2003, and in July 2004 that provided notification of 
the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In August 2003, the RO 
asked the appellant to submit any evidence in (his/her) 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for a right hip 
disorder that, he believes, is related to his service-
connected right knee disorder.  Review of the service medical 
records shows no complaint or manifestation of a right hip 
disability.  Post-service medical evidence does not show 
indications of a right hip disorder until a report of VA 
psychiatric examination dated in September 1998.  At that 
time, the Axis III diagnoses included a history of a right 
hip condition.  As such, service connection for a right hip 
disorder is not warranted on a direct or presumptive basis.  

The veteran's main contention is that his right hip condition 
is related to the service connected right knee disorder.  In 
order to ascertain whether such a relationship exists, the 
veteran was evaluated by VA in August 2004.  At that time, 
the veteran reported that he had sustained a fracture of his 
right hip while water skiing in 1962.  He was treated by an 
open reduction and internal fixation, with insertion of a 
nail plate.  X-rays of the hip showed a moderate amount of 
degenerative arthritis of the hip, with a well-seated 
internal fixation device on a well-healed displaced fracture 
of the trochanteric area, most likely.  The pertinent 
diagnosis is well-healed non-service-connected fracture of 
the right hip.  The hip condition was not considered to have 
been related to the veteran's service connected right knee 
disorder.  

The veteran's right hip disability was first manifested many 
years after his separation from active duty.  There is no 
medical opinion of record that supports the veteran's 
contention that the hip disorder is related to his service 
connected right knee disability.  Rather, the only medical 
opinion regarding the disorder is that the hip disorder is 
related to a post-service hip fracture that occurred in 1962.  
While the veteran has given sworn testimony to the effect that 
he believes that there is such a relationship, it is noted 
that he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, the claim must be denied.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right hip disorder is denied.  


REMAND

It is noted that the issue relating to the evaluation of the 
veteran's right knee disorder was deferred for issuance by the 
RO of a DRO/traditional appeal process option letter.  The 
Board notes that such notification had already been furnished 
by the RO in April 2004.  The veteran did not respond, and the 
"traditional" appeal process should proceed.  Therefore, the 
issue of an increased rating for right knee disorder is again 
remanded for issuance of a statement of the case.  Stegall v. 
West, 11 Vet. App. 268 (1998); Manlincon v. West, 12 Vet. App. 
238 (1999).  

The RO should issue a statement of the 
case in response to the veteran's notice 
of disagreement with the percentage rating 
assigned for his right knee disability.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


